UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6922


KAIMEL GLENN,

                  Plaintiff - Appellant,

             v.

ISAH TESSEMA, Doctor,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-02304-WDQ)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kaimel Glenn, Appellant Pro Se.      Philip Melton Andrews, Katrina
J. Dennis, KRAMON & GRAHAM,         PA, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kaimel    Glenn     appeals       the    district        court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                We

have     reviewed       the     record    and    find      no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Glenn v. Tessema, No. 1:08-cv-02304-WDQ (D. Md. Mar. 19,

2009).          We   deny       Glenn’s    numerous        pending      motions:       for

appointment of counsel, for $150,000 in punitive damages and the

removal of Dr. Isah Tessema, for $50,000 in punitive damages and

the removal of Nurse Barnhart, for $75,000 in damages and the

removal of April Baker, and for $250,000 in punitive damages

from CMS, a private contractor of medical services.                        We deny as

moot Glenn’s motions for summary judgment and injunctive relief

pending    appeal.        We    dispense    with    oral    argument      because      the

facts    and    legal    contentions       are   adequately       presented       in   the

materials      before     the    court    and    argument       would    not   aid     the

decisional process.

                                                                               AFFIRMED




                                            2